Citation Nr: 1141798	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 06-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 percent for headaches prior to October 2, 2009. 

2. Entitlement to an initial disability rating greater than 30 percent for headaches as of October 2, 2009. 

3. Entitlement to an increased disability rating greater than 0 percent for left maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from May 1989 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2010 decision, the Board denied the Veteran an increased rating greater than 10 percent for residuals of a fractured nasal bone with epistaxis. This issue is no longer before the Board.  

The Board remanded the current issues on appeal in June 2010 and August 2011 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. As of November 12, 2004, the Veteran's headache disorder is manifested by chronic, frequent headaches, with characteristic "prostrating" attacks occurring on an average of once a month. 

2. The Veteran's sinusitis disorder is reflective of a nasal condition with more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1. As of November 12, 2004, the criteria are met for an initial disability rating of 30 percent, but no greater, for headaches. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011).

2. The criteria are met for an increased disability rating of 30 percent, but no greater, for left maxillary sinusitis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2004, May 2006, and May 2011. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The May 2006 and May 2011 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The appeal for headaches arises from disagreement with the initial evaluation following the grant of service connection for headaches. The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

The appeal for left maxillary sinusitis arises from a November 2004 claim for an increased rating. As to the additional notice requirements for increased rating claims, the Court issued a recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Federal Circuit Court then vacated the Court's previous decision in Vasquez-Flores concluding that generic notice in response to a claim for an increased rating is all that is required. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). The Federal Circuit determined that a VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. Id. 

The RO provided generic VCAA notice as to the increased rating claim when considering all the VCAA letters together. The Veteran's statements also demonstrate that he has actual knowledge of what evidence is required to meet the criteria for a higher rating for his sinusitis. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim). A reasonable person in the Veteran's position also would have known from the information he received what he was required to submit in order to substantiate his increased rating claim. See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed). 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in May 2006 and May 2006, the RO readjudicated the claims in latter SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his disabilities. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. The most recent examinations were provided in December 2010. Both are fully adequate, and a new VA examination to rate the severity of his sinusitis and headaches is not warranted. For his part, the Veteran has submitted personal statements and representative argument. He has not identified any relevant private medical evidence.

The RO/AMC substantially complied with the Board's June 2010 and August 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured VA treatment records, secured a copy of a September 2009 VA examination, and afforded the Veteran several VA examinations to rate the current severity of his disabilities on appeal. The RO/AMC has substantially complied with the Board's instructions. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Merits of the Claim - Increased Ratings Greater than 10 and 30 Percent for Headaches

In the April 2005 rating decision on appeal, the RO granted service connection for headaches. The Veteran's service-connected headaches disorder is rated under Diagnostic Code 8100 (migraine). 38 C.F.R. § 4.124a. The Veteran's disorder is evaluated by "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is, from November 12, 2004 to October 2, 2009, the Veteran's headache disorder is rated as 10 percent disabling. From October 2, 2009 to the present, his headache disorder is rated as 30 percent disabling. 

The Veteran contends that his service-connected headache disorder is more severe than is contemplated by the currently-assigned 10 and 30 percent ratings. The Board presently grants the appeal in part and finds that a 30 percent disability rating is warranted throughout the entire appeal period, effective November 12, 2004. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Under Diagnostic Code 8100, a noncompensable (0 percent) rating for migraine headaches is warranted with less frequent attacks. A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a. 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).

The evidence of record is consistent with an initial 30 percent rating for headaches throughout the entire appeal period, effective from November 12, 2004, the date his original claim for service connection was filed. 38 C.F.R. § 4.7. VA treatment records dated from 2004 to 2011, VA examinations dated in November 2007, September 2009, and December 2010, as well as the Veteran's personal statements, document recurring chronic headaches, at times daily or every other day. The Veteran has reported some success relieving his headaches with Tylenol or Motrin. See August 2006 and September 2006 VA treatment notes. 

The Veteran has credibly related that the headaches are prostrating on certain occasions by describing them as "excruciating."  See e.g., September 2006 personal statement; December 2010 VA neurological examination. He also reported "prostrating" headaches two to three times a month at the December 2010 VA neurological examination. The same December 2010 VA examiner questioned whether the headaches were prostrating, but given the Veteran's lay and medical history, there is sufficient evidence the Veteran has experienced prostrating headaches. The Veteran's lay assertions regarding prostrating headaches are credible. See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches). 

An initial 30 percent rating is clearly warranted under Diagnostic Code 8100 throughout the entire appeal period, as there is no discernible difference in the severity of his headache disorder prior to and after October 2, 2009. 

However, the evidence of record does not warrant the maximum 50 percent rating. 38 C.F.R. § 4.7. His headaches are not characterized by very frequent completely prostrating and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 5100. 38 C.F.R. § 4.124a. 

A November 2007 VA sinus examiner noted that Veteran works as a local truck driver, and has not missed any work in the past year due to his nose or headache disorders. He was able to perform his work and activities of daily living. A November 2007 VA neurological examiner assessed that it was "impressive" the Veteran works a 40 hour work week driving a trailer. A September 2009 VA examiner indicated the Veteran's headaches improved throughout the day. The examiner remarked there were "no significant effects" on his occupation or daily activities. A December 2010 VA neurological examiner reflected that the Veteran is able to keep working "most of the time" when headaches occur at work. The Veteran takes Motrin to treat his headaches at work. The examiner noted the Veteran has had to leave work early several times due to his headaches, but has only lost less than one week of work due to headaches in the last year. In summary, there is no persuasive evidence of "severe" economic adaptability. The Veteran's occupation is only minimally affected by his headache disorder.  

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating. Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Absent a showing of "severe" economic inadaptability due to headaches, there no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. There is also some clinical evidence at times inconsistent with the Veteran's assertions regarding the severity and frequency of his headaches - see e.g., VA treatment notes dated in May 2008, November 2008, and May 2009 (Veteran denies "severe and constant" headaches). It follows that even the current 30 percent rating may be somewhat generous.   

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an initial disability rating of 30 percent, but no greater, for the Veteran's headache disorder. 38 C.F.R. § 4.3. This 30 percent rating is effective from November 12, 2004. 

Fenderson Consideration

The RO previously staged the Veteran's headache disorder rating. That is, the RO awarded a 10 percent rating from November 12, 2004 to October 2, 2009, and a 30 percent rating after October 2, 2009. However, the Board finds an initial 30 percent rating for a headache disorder is warranted, effective throughout the entire appeal period from November 12, 2004. It is not necessary to "stage" the Veteran's rating, as his symptoms have been fairly consistent at the 30 percent level. Fenderson, 12 Vet. App. at 126.    

The Merits of the Claim - A Compensable Increased Rating for Sinusitis

The Veteran's left maxillary sinusitis is rated as 0 percent disabling under Diagnostic Code 6513, sinusitis / maxillary, chronic. See 38 C.F.R. § 4.97. The Veteran contends that his sinusitis disorder is more severe than is contemplated by the currently-assigned 0 percent rating. The Board presently grants the appeal and finds that a 30 percent disability rating is warranted. A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise. AB v. Brown, 6 Vet. App. 35, 39 (1993). The Veteran has specifically requested a 30 percent rating for his sinusitis. See April 2006 VA Form 9. 

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). That is to say, the Board must consider whether there have been times when his sinusitis disability has been more severe than at others, and rate it accordingly. 

Under Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis), the Veteran's sinusitis is rated under the General Rating Formula for Sinusitis. This provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only. A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.



The evidence approximates symptoms commensurate with a 30 percent rating for sinusitis. 38 C.F.R. § 4.7. VA treatment records dated from 2004 to 2011, VA examinations dated in November 2007, September 2009, and December 2010, as well as the Veteran's personal statements, document a nasal condition with more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 38 C.F.R. § 4.97. Medications to treat his nasal problems are often shown ineffective. See September 2006 VA treatment record. These medications also sometimes cause bleeding from the nose. Clinical records document his nasal mucosa as "injected" or "boggy."  See August 2006 VA treatment record; September 2009 VA examination. Purulent thick discharge and crusting were also noted by the December 2010 VA sinus examiner. 

The Veteran credibly reports frequent or even daily nasal congestion. See e.g., August 2011 personal statement. The sinusitis disorder has also recently been diagnosed as "allergic rhinitis."  See November 2007, September 2009, and December 2010 VA sinus examinations. Earlier VA clinical records revealed an actual diagnosis of sinusitis based on X-ray findings. See July 2000 VA treatment record; July 2000 VA X-rays; February 2001 VA QTC examination. Regardless of the precise diagnosis for the Veteran's service-connected disorder, the pertinent symptomatology for an increased 30 percent rating is present. 

However, the evidence of record does not warrant the maximum 50 percent rating for sinusitis. 38 C.F.R. § 4.7. The Veteran's sinusitis is not characterized by radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, which is required for a 50 percent rating under Diagnostic Code 6513. 38 C.F.R. § 4.97. There is no clinical evidence or lay allegation of any surgeries for sinusitis or any chronic osteomyelitis. The severity of his symptoms does not support a greater 50 percent rating. 

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports an increased disability rating of 30 percent, but no greater, for the Veteran's left maxillary sinusitis. 38 C.F.R. § 4.3. 

Francisco Consideration

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. Since, however, the Veteran's symptoms have remained fairly constant at a 30 percent level for his sinusitis, a staged rating is unjustifiable.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The evidence fails to show anything unique or unusual about the Veteran's sinusitis or headache disabilities that would render the schedular criteria inadequate. 

The Veteran's headache and sinusitis disabilities do not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings. Some interference with employment is already contemplated by the disability ratings that are assigned. Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Specifically, in his lay statements, the Veteran has asserted that his employment is affected to a significant degree by his service-connected disabilities. However, clinical evidence of record does not support his assertion. A November 2007 VA sinus examiner noted that Veteran works as a local truck driver, and has not missed any work in the past year due to his nose or headache disorders. He was able to perform his work and activities of daily living. A November 2007 VA neurological examiner assessed that it was "impressive" the Veteran works a 40-hour work week driving a trailer. A September 2009 VA examiner indicated the Veteran's headaches improved throughout the day. The examiner remarked there were "no significant effects" on his occupation or daily activities. A December 2010 VA neurological examiner reflected that the Veteran is able to keep working "most of the time" when headaches occur at work. The Veteran takes Motrin to treat his headaches at work. The examiner noted the Veteran has had to leave work early several times due to his headaches, but has only lost less than one week of work due to headaches in the last year. This evidence does not amount to "marked interference with employment" due to his headaches or sinusitis to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected sinusitis and headache disabilities, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule. See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96. There is no assertion or evidence of any inpatient treatment for these disabilities. His treatment appears to be solely on an outpatient basis.

ORDER

Effective November 12, 2004, an initial 30 percent disability rating for headaches is granted.

An increased 30 percent disability rating for left maxillary sinusitis is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


